NOTE: This order is nonprecedential

United States Court of AppeaIs
for the Federal Circuit

UNITED STATES,
Plaintiff-Appellee,

V.

MANCHINO HUDSON,
Defendcznt-Appellant.

2012-1512

Appeal from the United States District Court for the
Middle District of Georgia in case no. 11-CR-O039, Judge
W. Louis Sands.

ORDER

The court considers whether this appeal should be
dismissed or transferred.

Manchino Hudson appeals from judgment of the
United States District Court for the Middle District of
Georgia which sentenced him to imprisonment for 64
months. This court is a court of limited jurisdiction,
which does not appear to include jurisdiction in this
matter. 28 U.S.C. § 1295. The court also notes that this
appeal already appears to be docketed at the United
States Court of Appeals for the Eleventh Circuit. See
United States v. Hudson, 12-13584-C.

US V. MANCHINO HUDSON 2

Accordingly,
IT ls ORDERED THAT:

(1) The parties are directed to respond within 14 days
from the date of filing of this order concerning whether
this petition should be transferred to the United States
Court of Appeals for the Eleventh Circuit pursuant to 28
U.S.C. § 1631.

(2) The briefing scheduled is stayed.

FoR THE CoURT

 2 2  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Leah E. McEwen, Esq. 03

Demetria Nicole Williams, Esq.

826 Aus 22 2012

JAN HORBALV
~ CLERK